

113 S2107 IS: Simplifying Access to Student Loan Information Act of 2014
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2107IN THE SENATE OF THE UNITED STATESMarch 11, 2014Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo increase students’ and borrowers’ access to student loan information within the National Student
			 Loan Data System, and to encourage improved outreach to and communication
			 with borrowers.1.Short titleThis Act may be cited as the
		  Simplifying Access to Student Loan Information Act of 2014.2.Amendment to the Truth in Lending Act(a)In generalSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is amended by adding at the end the
			 following:(12)National Student Loan Data System(A)In generalEach private educational lender shall—(i)submit to the Secretary of Education for inclusion in the
			 National Student Loan Data System established under section 485B of the
			 Higher Education Act of 1965 (20 U.S.C. 1092b) information regarding each
			 private education loan made by such lender that will allow for the
			 electronic exchange of data
			 between borrowers of private education loans and the System; and(ii)in carrying out clause (i), ensure the privacy of private education loan borrowers.(B)Information to be submittedThe information regarding private education loans required under subparagraph (A) to be included in
			 the National Student Loan Data System shall include the following if
			 determined appropriate by the Secretary of Education:(i)The total amount and type of each such loan made, including outstanding interest and outstanding
			 principal on such loan.(ii)The interest rate of each such loan made.(iii)Information regarding the borrower that the Secretary of Education determines
			 is necessary to ensure the electronic exchange of data between borrowers
			 of private education loans and the System.(iv)Information, including contact information, regarding the lender that owns the loan.(v)Information, including contact information, regarding the servicer that is handling the loan.(vi)Information concerning the date of any default on the loan and the collection of the loan,
			 including any information concerning the repayment status of any defaulted
			 loan.(vii)Information regarding any deferment or forbearance granted on the loan.(viii)The date of the completion of repayment by the borrower of the loan.(ix)Any other information determined by the Secretary of Education to be necessary for the operation of
			 the National Student Loan Data System.(C)UpdateEach private educational lender shall update the information regarding private education loans
			 required under subparagraph (A) to be included in
			 the National Student Loan Data System on the same schedule as information
			 is updated under the System under section 485B of the
			 Higher Education Act of 1965 (20 U.S.C. 1092b)..(b)Effective dateThe amendment made by subsection (a) shall apply to private education loans that were made for the
			 2011–2012 academic year or later.
			3.Amendment to the Higher Education Act of 1965Section 485B of the Higher Education Act of 1965 (20 U.S.C. 1092b) is amended by adding at the end
			 the following:(i)Private education loans(1)In generalThe National Student Loan Data System established pursuant to subsection (a) shall contain the
			 information required to be included under section 128(e)(12) of the Truth
			 in Lending Act (15 U.S.C. 1638(e)(12)).(2)CosignerNotwithstanding any other provision of law, the Secretary shall ensure that any cosigner of a
			 private education loan for which information is
			 included in the National Student Loan Data System—(A)is able to access the
			 information in such System with respect to such private education loan;
			 and(B)does not have access to any information in such System with respect to any loan for which the
			 cosigner has not cosigned.(3)PrivacyThe Secretary shall ensure that a private educational lender—(A)has access to the National Student
			 Loan Data System only to submit information for such System regarding the
			 private education loans of such lender; and(B)may not see information in the System regarding the loans of any other lender.(j)Repayment optionsThe Secretary shall establish a functionality within the National Student Loan Data System
			 established pursuant to subsection (a) that enables a student borrower of
			 a loan made, insured, or guaranteed under this title to
			 input information necessary for the estimation of repayment amounts under
			 the various repayment plans available to the borrower of such loan to
			 compare such repayment plans..4.Non-traditional outreach program(a)Pilot program authorized(1)In generalThe Secretary of Education (referred to in this section as the Secretary) shall establish a 5-year pilot program to award grants, on a competitive
			 basis, to eligible entities to establish or improve non-traditional
			 outreach programs and initiatives with the goal of—(A)reducing deferments, forbearances, and
			  defaults on student loan repayments; and(B)establishing best practices for reducing deferments, forbearances, and
			  defaults on student loan repayments.(2)Eligible entityExcept as provided in subsection (e), in this section, the term eligible entity means—(A)an institution of higher education entity;(B)an entity that services loans made, insured, or guaranteed under title IV of the Higher Education
			 Act of 1965 (20 U.S.C. 1070 et seq.); or(C)a nonprofit organization that has—(i)substantial experience in administering student loan counseling; or(ii)demonstrated
			 success in reducing deferments, forbearances, and defaults on student loan
			 repayments.
						(3)Reservation for nonprofit servicersFrom amounts made available to carry out this section, the Secretary shall reserve not
			 less than 10 percent to award grants under paragraph (1) to eligible
			 entities that are
			 nonprofit student loan servicers.(b)ApplicationAn eligible entity that desires to receive a grant under this section shall submit an application
			 to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may require.(c)Activities(1)In generalAn eligible entity that receives a grant under this section shall use the grant funds to establish
			 non-traditional outreach programs and initiatives that may include the
			 following:(A)New or improved pre-college loan entrance counseling  and financial literacy sessions.(B)New or improved exit counseling for student loan borrowers.(C)Train students in how to use the National Student
			 Loan Data System established under section 485B of the
			 Higher Education Act of 1965 (20 U.S.C. 1092b).(D)At least 1 check-in while a student loan borrower is enrolled in the academic program for which the
			 student has taken out a loan (which shall occur not earlier than half way
			 through completion of such academic program), which check-in shall provide
			 the borrower with an update on the borrower's student loan status and
			 information on how the outreach program can serve as an information
			 resource for the borrower.(E)Annual follow-ups with student loan borrowers after the borrowers are no longer enrolled in the
			 academic program for which the student has taken
			 out a loan by attempting to contact the borrowers by phone, email, mail,
			 or in person and
			 providing continued guidance and counseling and serving as an information
			 resource.(F)Follow-ups once a student loan borrower reaches a certain level of delinquency on repayment of such
			 loan, as determined by the Secretary.(2)Private loansAn eligible entity that receives a grant under this section shall work to reduce defaults on
			 private education loan debt.(d)Supplement not supplantAn eligible entity shall use grant funds received under this section only to supplement the funds
			 that would, in the absence of such grant funds, be made available from
			 non-Federal sources for the activities described in subsection (c), and
			 not to supplant such funds.(e)Continuation of grant awards(1)In generalIf the Secretary determines that the pilot program established under this section has
			 been successful in reducing deferments, forbearances, and
			  defaults on student loan repayments, the Secretary may continue to award
			 competitive grants beyond the initial pilot program period in accordance
			 with this subsection.(2)AuthorizationThe Secretary shall award grants under this subsection on a competitive basis to eligible entities
			 described in paragraph (3) who achieve specific performance outcomes and
			 criteria in  reducing deferments, forbearances, and
			  defaults on student loan repayments. Projects funded by grants under this
			 subsection shall be referred to as either Pay-for-Performance or
			 Pay-for-Success projects, as set forth in paragraph (3).(3)Eligible entityTo be eligible to receive a grant under this subsection, an entity shall be an entity described in
			 subparagraph (A), (B), or (C) of subsection (a)(2) that—(A)in the case of an entity seeking to carry out a Pay-for-Performance project, agrees to be
			 reimbursed under the grant primarily on the basis of achievement of
			 specified performance outcomes and criteria established by the Secretary
			 under paragraph (4); or(B)in the case of an entity seeking to carry out a Pay-for-Success project—(i)enters into a partnership with an investor, such as a philanthropic organization that provides
			 funding for a specific project to address reducing deferments,
			 forbearances, and
			  defaults on student loan repayments; and(ii)agrees to be reimbursed under the grant only if the project achieves specified performance outcomes
			 and criteria established by the Secretary under paragraph (4).(4)Performance outcomes and criteriaNot later than 6 months after the completion of the pilot program, the Secretary shall establish
			 and publish on the Web site of the Department of Education specific
			 performance measures, which include
			 performance outcomes and criteria, for the initial qualification and
			 reimbursement of eligible entities to receive a grant under this
			 subsection.(5)Period of availability for Pay-for-Success ProjectsFunds appropriated to carry out Pay-for-Success projects under this subsection shall, upon
			 obligation, remain available for disbursement until expended,
			 notwithstanding section 1552 of title 31, United States Code, and, if
			 later deobligated, in whole or in part, be available until expended under
			 additional Pay-for-Success grants under this subsection.(f)Reports(1)Eligible entitiesAn eligible entity that receives a grant under this section shall submit an annual report to the
			 Secretary that describes the use of grant funds and details
			 the results of the activities conducted with such grant funds.(2)Secretary(A)In generalThe Secretary shall submit a report to Congress that details the results of the program
			 funded under this section and describes best practices in non-traditional
			 outreach programs that reduce deferments, forbearances, and
			  defaults on student loan repayments.(B)Report available publiclyThe Secretary shall make the report described in subparagraph (A) publicly available on the
			 Web site of the Department of Education.